 Case: 4:16-cr-00159-AGF Doc. #: 214 Filed: 12/17/18 Page: 1 of 1 PageID #: 2158


                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION
UNITED STATES OF AMERICA,                         )
                                                  )
         Plaintiff,                               )
                                                  )
    v.                                            )       No. 4:16-CR-00159-AGF
                                                  )
LOREN ALLEN COPP,                                 )
                                                  )
         Defendant.                               )
                                                  )
                                             ORDER

         IT IS HEREBY ORDERED that the Court shall hold a hearing on Wednesday,

December 26, 2018 at 10:30 a.m. at which the verdicts will be announced.

         Dated this 17th day of December, 2018.


                                                      __________________________________
                                                      AUDREY G. FLEISSIG
                                                      UNITED STATES DISTRICT JUDGE
